Title: From Thomas Jefferson to William Short, 12 June 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington June 12. 07.
                        
                        Mr. Jefferson not having compleated the sale of my tobacco, I am enabled to send you on 750. D. only which I
                            now do in a bill of the bank of the US. here on that at Philadelphia. it will therefore be another month before the
                            balance can be liquidated. I am in hopes that that will be in time for your departure; but should it not, you may direct
                            the disposal of it with the same certainty as if you were here.
                        The proposition in your letter of May 16. of adding an umpire to our discordant negociators at Paris, struck
                            me favorably on reading it, and reflection afterwards strengthened my first impressions. I made it therefore a subject of
                            consultation with my coadjutors, as is our usage. for our government, altho’, in theory, subject to be directed by the
                            unadvised will of the President, is, and from it’s origin has been, a very different thing in practice. the minor business
                            in each department is done by the head of the department, on consultation with the President alone. but all matters of
                            importance or difficulty are submitted to all the heads of departments composing the cabinet; sometimes by the President’s
                            consulting them separately & successively as they happen to call on him; but in the gravest cases by calling them
                            together, discussing the subject maturely, and finally taking the vote, on which the President counts himself but as one:
                            so that in all important cases the Executive is, in fact, a Directory, which certainly the President might controul, but
                            of this there was never an example either in the first or the present administration. I have heard indeed that my predecessor
                            sometimes decided things against his council by dashing & trampling his wig on the floor. this only proves what you &
                            I knew, that he had a better heart than head. I adopted, in the present case, the mode of separate consultation, because
                            it was that in which I could best be able to keep down any suspicion that the idea had come from you. the opinion of each
                            member, taken separately, was that the addition of a third negociator was not at this time advisable. For the present
                            therefore the question must rest. mr Bowdoin, we know, is anxious to come home, & is detained only by the delicacy of
                            not deserting his post. in the existing temper between him & his colleague it would certainly be better that one of them
                            should make an opening for recomposing the commission more harmoniously. should this take place, the question here will
                            come on in a form more likely to unite opinions; & not the less likely for your being there ready for action. but the
                            course which it may take is too hypothetical for furnishing any motive which should influence either your stay or
                            departure from this country.
                        I see with extreme concern that you have recieved an impression that my attachments to you have become
                            lessened; and that you have drawn this inference from circumstances taking place while you were at Washington. what these
                            circumstances could be is to me incomprehensible. but one thing I certainly know, that they have been misconstrued. that
                            this change could not be previous to my retirement from the government in 1794. your appointments to France, to Holland,
                            to Spain are proofs. and if, during my present place in the government, I have not met your desires, the public motives
                            which have been frankly declared have given the real ground. you think them not founded in fact. but if the testimony we
                            recieve is of different complexions, neither should wonder at the difference of conclusion drawn by the other. and I do
                            trust that you will become sensible that there is no necessity at least for supposing a change in affections, which are
                            the same now they have ever been. certainly I shall not, on my part, permit a difference of view on a single subject, to
                            efface the recollections and attachments of a whole life.
                        Should you not be able to fix on a manager for Indian Camp before my return home, which will be within a
                            month, I will see while there, whether any body can be found, capable of the business, & willing to undertake it on the
                            terms you offer. I salute you with affection and respect
                        
                            Th: Jefferson
                            
                        
                    